Citation Nr: 1635576	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  10-39 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDING OF FACT

The preponderance of the evidence shows that an acquired psychiatric disorder is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As an initial matter, the Board has construed the claim as encompassing all acquired psychiatric disorders raised by the Veteran and the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends in his July 2009 claim that, "Due to being expose[d] to many chemical and herbicides while in the Army and seeing two best friends die in an indoor swimming pool on post, this has cause[d] me to suffer from PTSD."

In an August 2009 statement, the Veteran asserted that, "While stationed at Ft. Campbell KY at the post swimming pool, I saw my two best friends drown while swimming.  This cause[d] my PTSD."

Later in August 2009, the Veteran wrote that, "Since I saw my two best friends drown in the Post swimming pool at Ft. Campbell KY it cause[d] me to not be able to work since I got PTSD."

In September 2009, the Veteran stated that his stressors were a motor vehicle accident wherein he crashed into a deer, and the deaths of his friends R. and W. in a swimming pool.  The Veteran reported that he now feels withdrawn, depressed, angry, forgetful, and suicidal.

In December 2009, the Veteran wrote that he was involved in a car accident with a deer in February 1977.  He reported that the deer came through the front windshield, the impact knocked him into the back seat, and the car overturned five times.  He asserted that "I still suffer from PTSD because of the accident."

In his March 2010 notice of disagreement, the Veteran stated that his friend W. "was in my battalion and I witness[ed] his drowning."

In May 2012, the Veteran's representative summarized the Veteran's two stressors as witnessing a fellow soldier drown, and being in a car accident wherein a deer went through his windshield.

The Veteran's sibling and spouse have also written letters in support of his claim.  In August 2009, the Veteran's sibling wrote that the Veteran "often talked to me about seeing his two best friends drown in the Post swimming pool, [R. and W.]....Seeing them die cause[d] his PTSD."  In September 2009, the Veteran's sibling wrote that the Veteran has become withdrawn since the car accident with the deer.  In May 2012, the Veteran's spouse wrote that the February 1977 motor vehicle accident with a deer resulted in the overturning and total loss of the car, and the deer being "lodged inside of the car....This was very traumatic to my husband."

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements and inconsistency with other evidence submitted on behalf of the appellant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the most probative evidence shows that while the drowning of his friend W. and the total loss of his car in a motor vehicle accident occurred, these events have not resulted in an acquired psychiatric disorder during the pendency of the claim.  Specifically, the May 2014 VA examiner opined that:

The Veteran currently does not meet criteria for a mental disorder diagnosis due to evidence of inaccurate self-report; thus, there is no current psychiatric condition with which to render a medical opinion.  Note that while this examiner used the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), it is this examiner's opinion that the Veteran would also not meet criteria for any mental disorder diagnosis using the DSM-IV-TR.

The May 2014 VA examiner supported his conclusion throughout his report, including by his clinical findings that the Veteran's self-reported symptoms were inconsistent with his stressors:

During the present C&P mental health evaluation, symptom validity
testing was completed and suggested significant exaggeration of his
symptoms at this time.  Furthermore, [the Veteran's] self-reported
symptoms and behavior during the interview portion of the
evaluation appeared largely exaggerated and were atypical of an
individual experiencing PTSD, particularly for an individual
reporting traumatic stressors of a motor vehicle accident involving
deer and seeing a fellow service member drown....

The Veteran's scores on objective measures of symptom presentation indicate inaccurate and embellished self-reporting of symptoms.  Further, significant inconsistencies among available records, this examiner's behavioral observations, and the Veteran's self-reported symptoms during this interview also suggest a discrepancy between his self-report and objective findings....

The Veteran was administered the SIMS [Structured Inventory of Malingered Symptomatology], which is a screening measure comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive
conditions.  The SIMS provides a total score that is used for the detection of symptom exaggeration and endorsement of atypical symptom patterns across a variety of settings.  The veteran obtained a total score significantly higher than the recommended VISN [Veterans Integrated Service Network] cut-off score, meaning that the veteran endorsed a high frequency of symptoms that are highly atypical and inconsistent in patients with genuine psychiatric disorders.

The Veteran was administered a symptom validity test specifically
designed to assess for identifying simulated symptoms of PTSD.  The
patient's performance on this test indicated insufficient effort to
produce valid test results and strongly suggests that the examinee
simulated symptoms....

The Veteran's score on a self-report measure for PTSD, the PCL-5 [PTSD Checklist for DSM 5], was not considered valid due to evidence of inaccurate self-report and symptom exaggeration and embellishment....

Multiple inconsistencies in the veteran's behavior were observed throughout the interview.  For example, [the Veteran] at times spoke with a stuttering, soft speech, and at other times, his speech was clear with normal rate and tone.  When he initially arrived, his arms and hands were shaking with great force, and when asked about his shakiness, he said it was due to "flashbacks."  His shaking was observed while the veteran was completing psychological assessments but at no other times.  Prior to completing assessments in a separate exam room, he told this examiner he could not sit anywhere unless his back was to the wall, so this examiner provided a clipboard for him to use to complete assessments while seated in a chair with his back to the wall.  However, when this examiner returned to the exam room where he was completing the assessments, he was using a desk with his back away from the wall.

Further, the May 2014 VA examiner correctly stated that this was not the first time that a mental health practitioner had observed the Veteran present an invalid symptom profile.  Specifically, the VA examiner wrote that "In 1984, one treating provider noted the veteran appeared to exaggerate his symptoms."  Review of the record confirms that in November 1984, a VA clinician determined that:

One of [the Veteran's] primary concerns at this time is obtaining VA disability compensation....[The Veteran's] test results suggest an exaggeration which is likely to be motivated by the acuteness of his [symptoms] and his desire for disability compensation.

In addition to finding that the Veteran demonstrated a clinically invalid symptom profile in relation to his stressors during the examination, the May 2014 VA examiner also cited significant inconsistencies in the stressors to which the Veteran attributed his claimed PTSD:

Of note is that his description of these alleged stressors has been inconsistent throughout his Statements in Support of Claim and in his reports to treating providers.  During one hospitalization in the early 1980s, the veteran reported he was involved in a hit and run motor vehicle accident, which is not consistent with any recent description of the veteran's traumatic stressor of a motor vehicle accident involving deer....

Please note that the veteran's medical history contains numerous
inconsistencies in his behaviors and self-report to treating
providers....There were multiple references in medical records to the veteran's onset of symptoms being related to his father's cancer diagnosis and death, and other notations that there were no precipitating events prior to the onset of various mental health symptoms....

The Board observes that the evidence of record supports the May 2014 VA examiner's conclusion.  For example, in his August 1977 Report of Medical History at separation, the Veteran indicated that he did not have, and had never had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Further, in August 1977 a service clinician found that the Veteran's psychiatric status was normal.

In an August 1980 VA neuropsychiatric examination, the Veteran reported that he had injured his chest and back playing football in 1975 in service and became a little nervous prior to discharge.  The Veteran also told the August 1980 VA examiner that he had begun experiencing dizziness, numbness, nervousness, and scary feelings in October 1979; was worried about his bills and had to quit work due to feeling scary and numb; and felt nervous and upset about being yelled at on the job and hearing his children's noise at home.

In January 1984, the Veteran told Dr. LeFever that he attributed feeling like he was collapsing to having to do "the jobs of two men" at his work for a tire company in 1980.

In November 1984, the Veteran's treating VA clinician recorded that "One particularly distressing stressor in his life was the death of his father from cancer in the late 1970's."  Later in November 1984, a treating VA clinician wrote that the Veteran "relates [his psychiatric symptoms] to a head/neck injury in the Army.  He constantly mentions that he considered himself 'handicapped.'...  He considers his main stressor to be financial."

In June 1987, the Veteran told a VA examiner that he was diagnosed with schizophrenia in service, but no such diagnosis is of record during service.

In July 2009, the Veteran attributed his claimed PTSD to witnessing his two best friends drown in a swimming pool in service.  Relevant to the credibility of his statement, the Defense Personnel Records Image Retrieval System (DPRIS) determined in January 2010 that W., but not R., was found to have drowned in service during the reported period.  Thereafter, in his March 2010 notice of disagreement, the Veteran reported that he had witnessed W.'s drowning without mentioning R.  The Veteran also attributed his claimed PTSD to his motor vehicle accident with a deer in September 2009.

Based on the inconsistent importance that the Veteran has attached to different (and often contradictory) stressors over time, the Board is persuaded by the May 2014 VA examiner's opinion that he does not have a mental disorder diagnosis that resulted from his claimed stressors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (opinions are most probative when they consider the Veteran's medical records and discuss his medical history, are unequivocal and conclusive, and include clear reasoning); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as finder of fact, when considering credibility the Board may properly consider the internal inconsistency of the statements and inconsistency with other evidence submitted).

Additionally, the May 2014 VA examiner provided a clear and persuasive rationale for his conclusion that the diagnoses of acquired psychiatric disorders during the pendency of the claim are invalid:

A letter from Edwin Hoeper, MD indicated that [the Veteran] was examined on 09/29/2009 and received diagnoses of PTSD and Chronic Major Depression.  Dr. Hoeper assigned a GAF score of 35.  He wrote that [the Veteran's] PTSD was caused by the stressors of a vehicle accident involving deer and the death of his friend by drowning in a swimming pool.  Dr. Hoeper prescribed Trazodone, Valium, and Zoloft.  Progress notes from Dr. Hoeper were reviewed, and on 11/10/2009, [the Veteran] reported improvement in nightmares and said he was sleeping though most nights.  There were no additional records from Dr. Hoeper after this date (11/10/2009).

It should be noted that results of objective testing suggested
exaggeration / embellishment of symptoms; thus, the validity of the
veteran's self-report is questionable.

Based on the May 2014 VA examiner's clinical findings that the Veteran's self-reported symptoms were inconsistent with his stressors, and that there are significant inconsistencies in the stressors to which he attributed his claimed PTSD, the Board concludes that the psychiatric diagnoses of record during the pendency of the appeal warrant no probative weight because they depend on unreliable self-reports.

The Board also observes that, contrary to the Veteran's September 2014 assertion, the VA examiner's May 2014 is adequate, and was not missing files.  The examiner expressly stated that he reviewed the Veteran's VBMS file, and that "all [documents] were reviewed by this examiner."  Moreover, the VA examiner discussed the most pertinent documents in great detail, including Dr. Hoeper's October 2009 private opinion and records of VA treatment during the 1980s, in full compliance with the Board's March 2014 remand instructions.

To the extent that the Veteran's statements are interpreted as a self-diagnosis of PTSD, the Board finds that this is not competent because PTSD is a complex disorder.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition).  Likewise, the Veteran is not competent to diagnose other acquired psychiatric disorders, which are complex in nature.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Consequently, the most probative evidence is against the finding of a current diagnosis of PTSD or another acquired psychiatric disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997).

Therefore, the Board finds that service connection is not warranted for an acquired psychiatric disorder.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


